May 27, 2005

 

Dr. Ramon Mohanlal
35 Park Drive — Apt. 18
Boston, MA  02215

Dear Ramon:

On behalf of Interleukin Genetics, I am pleased to offer you the position of
Chief Medical Officer. This offer, which is contingent upon approval by the
Board of Directors, will be put before the Board on June 8. This position
reports to Dr. Philip Reilly, CEO. The annualized compensation for this regular,
full-time position is $270,000, derived and paid monthly at the rate of
$22,500.00 per month. As part of your compensation, we will recommend to the
Board of Directors for approval at their next meeting that you be granted a
stock option award to purchase 200,000 shares of Interleukin Genetics stock. The
strike price will be set at the closing price of the stock on the date the
options are issued. The options will vest as follows:

20,000 shares on December 31, 2005
3,333 shares each month from January 31, 2006 through June 30, 2006
4,167 shares each month from July 31, 2006 through June 30, 2007
5,000 shares each month from July 31, 2007 through June 30, 2008
4,167 shares each month from July 31, 2008 through May 31, 2009
4,161 shares on June 30, 2009

We will maximize the ISO portion of the award, utilizing the maximum allowable
under IRS code ($100,000 per year). All remaining options will be nonqualified
stock options.

As a regular full-time employee, you will be able to participate in our employee
benefit plans. Interleukin Genetics currently offers group health and dental
plans, short- and long-term disability, life insurance and accidental death and
dismemberment insurance, as well as a 401(k) program and Employee Stock Purchase
Program for our regular full-time employees. Health and dental insurance
coverage is effective on your first day of work, if


--------------------------------------------------------------------------------




you elect coverage  Interleukin Genetics also offers other benefit plans
including sick and 4 weeks of vacation time, and holidays. Although there are no
current plans to change or modify these benefits, the Company reserves the right
to modify these plans at any time based upon business needs.

Your primary duties and responsibilities will include, but are not limited to
the following areas. You will be a member of the executive management group, and
in that capacity you will help chart the company’s strategic course. You will
take the lead in clinical research involving nutritional genetics and
pharmacogenetics. You will lead any effort to develop new therapeutic agents.
You will be responsible for the design, conduct, analysis, interpretation, and
reporting of all clinical trials. You will play a key role in efforts to seek
and develop collaborative relationships with external partners in pursuit of new
opportunities.

It is Interleukin Genetics’ policy that all employees have a three-month
introductory period. During this first three months of continuous employment,
your performance will be monitored and appraised to ensure that your performance
meets the requirements of the position and the Company. During this three-month
period, both the Company and you, the employee may terminate your employment
without notice.

Interleukin Genetics’s commitments to you are as stated in this written letter.
Interleukin is an “at-will employer”, and as such, it is understood that you are
not being offered employment for a definite period of time and that either you
or Interleukin may terminate the employment relationship at any time and for any
reason without prior notice.

As a confirmation of your acceptance of this offer of employment, please sign,
date, and return the copy of this letter to me by Monday, June 6, 2005. The
original is for your records. We hope that you would be able to start on July 1,
2005.

Please call me to discuss any questions or concerns you might have regarding the
contents of this letter or the benefits available to you.

Sincerely,

 

/s/ PHILIP R. REILLY

Philip R. Reilly

Chief Executive Officer

 

Accepted and agreed

   /s/  RAMON W. MOHANLAL

Date

  2 June 2005

 

Signature

 

 

 


--------------------------------------------------------------------------------